SURGICAL STAPLER BUTTRESS ASSEMBLY WITH ADHESION TO WET END EFFECTOR

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23-29, and 32-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In each of claims 23, 25-29, and 32-38, – material– should be added after “humidity tolerant adhesive”.
Claim 24 recites, “The buttress assembly of claim 23, wherein the cellulose derivative is carboxymethylcellulose.”  However, claim 23 recites that the sorbents may be of several other kinds besides cellulose derivatives, such that it is not clear if claim 24 necessarily further limits the subject matter of claim 23.  To address this problem, claim 24 could be amended to read, –The buttress assembly of claim 23, wherein the sorbents comprise cellulose derivative, and wherein the cellulose derivatives comprise carboxymethylcellulose.–.  (Note that this change would also address the inconsistency between “cellulose derivatives” [plural] in claim 23 and “cellulose derivative” [singular] in claim 24.)
In claim 29, “a” should be replaced with –the– before “ buttress body”.

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al. (US 2009/0206143) in view of Skalla et al. (US 2014/0209658).
Regarding claim 21, Huitema et al. teach a buttress assembly that is configured to temporarily adhere to a wet surgical stapler end effector 214 (Abstract; Fig. 15; [0004-0005, 0088]), the buttress assembly comprising:(a) a buttress body (buttress material 536) (Fig. 29; [0102]); and (b) a humidity tolerant adhesive material (adhesive 512, described as a hydro-stable material that is substantially non-soluble and/or substantially non-reactive when introduced to water), wherein the humidity tolerant adhesive 512 is disposed on at least one side of the buttress body 536 (Fig. 29; [0103-104]).
Huitema et al. do not specifically teach that the buttress body 536 may comprise a collagen matrix.  However, Skalla et al. also teach a buttress body adhered to a surgical stapler end effector (Abstract; Fig. 1; [0026, 0030]).  Skalla et al. teach that collagen is a suitable material for the buttress body, being biocompatible and biodegradable [0031-0032, 0042-0043], such that it would have been obvious to one of ordinary skill in the art to provide a collagen matrix in the buttress body 536 of Huitema et al.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al. and Skalla et al. as applied to claim 21 above, and further in view of Grant et al. (US 6,592,597).  (Note that, as Huitema et al. incorporate Grant et al. by reference, the citation to Grant et al. herein is not considered an additional teaching reference.)
Regarding claim 22, Huitema et al. teach that components of the buttress assembly may advantageously be bioabsorbable [0011, 0079, 0083], that the adhesive can be configured to release the buttress body from the end effector at a desired step [0103], and that the humidity tolerant adhesive material 512 may comprise various polymers such as those taught in Grant et al. [0104].  Grant et al. teach the use of bioabsorbable polymers as adhesives in such buttress assemblies (Abstract; col. 2, LL. 55-63; col. 8, LL. LL. 58-61; col. 9, LL. 10-19).  Further, Skalla et al. teach that adhesives used to adhere a buttress body to a surgical stapler end effector should be both biocompatible and low in molecular weight, such as below 3,000 g/mol (3 kDa), in order to releasably retain the buttress body on the end effector (Abstract; [0003, 0008, 0011]).  Thus, it would have been obvious to one of ordinary skill in the art to configure the humidity tolerant adhesive material of Huitema et al. to comprise polymers that are: (a) bioabsorbable polymers, and/or (b) polymers having a molecular weight of less than about 30,000 kDa, in order to provide the biocompatibility and releasable adhesion desired by Huitema et al.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al. and Skalla et al. as applied to claim 21 above, and further in view of either one of Grant et al. or Zubik et al. (US 2004/0093029).
Regarding claim 23, Huitema et al. teach that the humidity tolerant adhesive may comprise a wide variety of compositions [0104], without specifically disclosing sorbents among the claimed list.  However, it is known in the art that sorbents including cellulose, cellulose derivatives, starch, starch derivates, natural gums, chitosan, pectin, gelatin and combinations thereof serve as effective and biocompatible adhesives for bonding a buttress body to a surgical stapler end effector, as evidenced by Skalla et al. [0051], Grant et al. (col. 8, LL. 58-67; col. 9, LL. 1-19), and Zubik et al. (Abstract; Fig. 3A; [0048-0049]).  Thus, it would have been obvious to one of ordinary skill in the art to select humidity tolerant adhesive comprising one or more of the claimed sorbents in the buttress assembly of Huitema et al.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al., Skalla et al., and either one of Grant et al. or Zubik et al. as applied to claim 23 above, and further in view of Hiles et al. (US 2006/0004407).
Regarding claim 24, Huitema et al. teach that components of the buttress assembly may advantageously be bioabsorbable [0011, 0079, 0083], that the adhesive can be configured to release the buttress body from the end effector at a desired step [0103], and that the humidity tolerant adhesive may comprise a wide variety of compositions [0104], without specifically disclosing carboxymethylcellulose.  However, Hiles et al. teach that carboxymethylcellulose is an effective and bioabsorbable adhesive for reversibly adhering a buttress body to a surgical stapler end effector (Abstract; [0069-0070]), so that it would have been obvious to one of ordinary skill in the art to select a cellulose derivative in the form of carboxymethylcellulose for the adhesive of Huitema et al.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al. and Skalla et al. as applied to claim 21 above, and further in view of either one of Grant et al. or Hamilton et al. (US 6,325,810).
Regarding claim 29, Huitema et al. do not specifically teach that the humidity tolerant adhesive 512 is configured to be effective for at least five minutes in an environment of 100% relative humidity at about 37°C after the humidity tolerant adhesive material has been exposed to a relative humidity of from about 20% to about 60% for up to one hour at between about 20°C and about 22°C.  However, Huitema et al. teach that the humidity tolerant adhesive 512 is configured to hold the buttress body 536 to an underside of an anvil 526 or a deck 528 of a staple cartridge, that the adhesive must retain the buttress body 536 both outside and inside the body of the patient, and that the adhesive should be a hydro-stable material that is substantially non-soluble and/or substantially non-reactive when introduced to water (Fig. 29; [0102-0105])  Further, it is well known in the art to formulate adhesives for similarly bonding buttress bodies to surgical stapler end effectors so that the adhesives are effective in both room-environment conditions (lower humidity and temperature) and body-environment conditions (increased humidity and temperature), in order to achieve the desired time period of adhesion and degree of resistance desired for the buttress to release, a task considered by the prior art to be within the level of ordinary skill in the art, as evidenced by Grant et al. (Abstract; col. 2, LL. 55-65; col. 3, LL. 31-36), and Hamilton et al. (Abstract; col. 6, LL. 36-48).  Therefore, it would have been obvious to one of ordinary skill in the art that the adhesive’s duration of effectiveness in both body-environment humidity and temperature and room-environment humidity and temperature is a result-effective variable, and within the level of ordinary skill in the art to determine the ideal value of this variable.  Discovery of the optimum value of a result-effective variable in a known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Claim(s) 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al. in view of Skalla et al. and either one of Grant et al. or Hamilton et al.
Regarding claim 30, Huitema et al. teach a buttress assembly that is configured to temporarily adhere to a wet surgical stapler end effector 214 (Abstract; Fig. 15; [0004-0005, 0088]), the buttress assembly comprising:(a) a buttress body (buttress material 536) (Fig. 29; [0102]); and (b) a humidity tolerant adhesive material (adhesive 512, described as a hydro-stable material that is substantially non-soluble and/or substantially non-reactive when introduced to water) disposed on at least one side of the buttress body 536 (Fig. 29; [0103-104]).
Huitema et al. do not specifically teach that the buttress body 536 may comprise a collagen matrix.  However, Skalla et al. also teach a buttress body adhered to a surgical stapler end effector (Abstract; Fig. 1; [0026, 0030]).  Skalla et al. teach that collagen is a suitable material for the buttress body, being biocompatible and biodegradable [0031-0032, 0042-0043], such that it would have been obvious to one of ordinary skill in the art to provide a collagen matrix in the buttress body 536 of Huitema et al.
Huitema et al. do not specifically teach that the humidity tolerant adhesive 512 is configured to be effective for at least five minutes in an environment of 100% relative humidity at about 37°C after the humidity tolerant adhesive material has been exposed to a relative humidity of from about 20% to about 60% for up to one hour at between about 20°C and about 22°C.  However, Huitema et al. teach that the humidity tolerant adhesive 512 is configured to hold the buttress body 536 to a stapling surface of a surgical stapler, that the adhesive must retain the buttress body 536 both outside and inside the body of the patient, and that the adhesive should be a hydro-stable material that is substantially non-soluble and/or substantially non-reactive when introduced to water (Fig. 29; [0102-0105])  Further, it is well known in the art to formulate adhesives for similarly bonding buttress bodies to surgical stapler end effectors so that the adhesives are effective in both room-environment conditions (lower humidity and temperature) and body-environment conditions (increased humidity and temperature), in order to achieve the desired time period of adhesion and degree of resistance desired for the buttress to release, a task considered by the prior art to be within the level of ordinary skill in the art, as evidenced by Grant et al. (Abstract; col. 2, LL. 55-65; col. 3, LL. 31-36), and Hamilton et al. (Abstract; col. 6, LL. 36-48).  Therefore, it would have been obvious to one of ordinary skill in the art that the adhesive’s duration of effectiveness in both body-environment humidity and temperature and room-environment humidity and temperature is a result-effective variable, and within the level of ordinary skill in the art to determine the ideal value of this variable.  Discovery of the optimum value of a result-effective variable in a known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 31, Huitema et al. teach that components of the buttress assembly may advantageously be bioabsorbable [0011, 0079, 0083], that the adhesive can be configured to release the buttress body from the end effector at a desired step [0103], and that the humidity tolerant adhesive material 512 may comprise various polymers such as those taught in Grant et al. [0104].  Grant et al. teach the use of bioabsorbable polymers as adhesives in such buttress assemblies (Abstract; col. 2, LL. 55-63; col. 8, LL. LL. 58-61; col. 9, LL. 10-19).  Further, Skalla et al. teach that adhesives used to adhere a buttress body to a surgical stapler end effector should be both biocompatible and low in molecular weight, such as below 3,000 g/mol (3 kDa), in order to releasably retain the buttress body on the end effector (Abstract; [0003, 0008, 0011]).  Thus, it would have been obvious to one of ordinary skill in the art to configure the humidity tolerant adhesive material of Huitema et al. to comprise polymers that are: (a) bioabsorbable polymers, and/or (b) polymers having a molecular weight of less than about 30,000 kDa, in order to provide the biocompatibility and releasable adhesion desired by Huitema et al.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al., Skalla et al., and either one of Grant et al. or Hamilton et al. as applied to claims 30-31 above, and further in view of Zubik et al.
Regarding claim 32, Huitema et al. teach that the humidity tolerant adhesive may comprise a wide variety of compositions [0104], without specifically disclosing sorbents among the claimed list.  However, it is known in the art that sorbents including cellulose, cellulose derivatives, starch, starch derivates, natural gums, chitosan, pectin, gelatin and combinations thereof serve as effective and biocompatible adhesives for bonding a buttress body to a surgical stapler end effector, as evidenced by Skalla et al. [0051], Grant et al. (col. 8, LL. 58-67; col. 9, LL. 1-19), and Zubik et al. (Abstract; Fig. 3A; [0048-0049]).  Thus, it would have been obvious to one of ordinary skill in the art to select humidity tolerant adhesive comprising one or more of the claimed sorbents in the buttress assembly of Huitema et al.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al., Skalla et al., and either one of Grant et al. or Hamilton et al. as applied to claims 30-31 above, and further in view of Hiles et al.
Regarding claim 33, Huitema et al. teach that components of the buttress assembly may advantageously be bioabsorbable [0011, 0079, 0083], that the adhesive can be configured to release the buttress body from the end effector at a desired step [0103], and that the humidity tolerant adhesive may comprise a wide variety of compositions [0104], without specifically disclosing carboxymethylcellulose.  However, Hiles et al. teach that carboxymethylcellulose is an effective and bioabsorbable adhesive for reversibly adhering a buttress body to a surgical stapler end effector (Abstract; [0069-0070]), so that it would have been obvious to one of ordinary skill in the art to select a cellulose derivative in the form of carboxymethylcellulose for the adhesive of Huitema et al.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al. in view of Skalla et al., Grant et al., and Zubik et al.
Regarding claim 40, Huitema et al. teach a buttress assembly that is configured to temporarily adhere to a wet surgical stapler end effector 214 (Abstract; Fig. 15; [0004-0005, 0088]), the buttress assembly comprising:(a) a buttress body (buttress material 536) (Fig. 29; [0102]); and (b) a humidity tolerant adhesive material (adhesive 512, described as a hydro-stable material that is substantially non-soluble and/or substantially non-reactive when introduced to water) disposed on at least one side of the buttress body 536 (Fig. 29; [0103-104]).
Huitema et al. do not specifically teach that the buttress body 536 may comprise a collagen matrix.  However, Skalla et al. also teach a buttress body adhered to a surgical stapler end effector (Abstract; Fig. 1; [0026, 0030]).  Skalla et al. teach that collagen is a suitable material for the buttress body, being biocompatible and biodegradable [0031-0032, 0042-0043], such that it would have been obvious to one of ordinary skill in the art to provide a collagen matrix in the buttress body 536 of Huitema et al.
Huitema et al. teach that components of the buttress assembly may advantageously be bioabsorbable [0011, 0079, 0083], that the adhesive can be configured to release the buttress body from the end effector at a desired step [0103], and that the humidity tolerant adhesive material 512 may comprise various polymers such as those taught in Grant et al. [0104].  Grant et al. teach the use of bioabsorbable polymers as adhesives in such buttress assemblies (Abstract; col. 2, LL. 55-63; col. 8, LL. LL. 58-61; col. 9, LL. 10-19).  Further, Skalla et al. teach that adhesives used to adhere a buttress body to a surgical stapler end effector should be both biocompatible and low in molecular weight, such as below 3,000 g/mol (3 kDa), in order to releasably retain the buttress body on the end effector (Abstract; [0003, 0008, 0011]).  Thus, it would have been obvious to one of ordinary skill in the art to configure the humidity tolerant adhesive material of Huitema et al. to comprise polymers that are: (a) bioabsorbable polymers, and/or (b) polymers having a molecular weight of less than about 30,000 kDa, in order to provide the biocompatibility and releasable adhesion desired by Huitema et al.
Huitema et al. teach that the humidity tolerant adhesive may comprise a wide variety of compositions [0104], without specifically disclosing sorbents among the claimed list.  However, it is known in the art that sorbents including cellulose, cellulose derivatives, starch, starch derivates, natural gums, chitosan, pectin, gelatin and combinations thereof serve as effective and biocompatible adhesives for bonding a buttress body to a surgical stapler end effector, as evidenced by Skalla et al. [0051], Grant et al. (col. 8, LL. 58-67; col. 9, LL. 1-19), and Zubik et al. (Abstract; Fig. 3A; [0048-0049]).  Thus, it would have been obvious to one of ordinary skill in the art to select humidity tolerant adhesive comprising one or more of the claimed sorbents in the buttress assembly of Huitema et al.

Allowable Subject Matter
Claims 25-28 and 34-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections due to informalities are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745